Reasons for allowance




Claims 1-5, 8-11,13,14,16-20,25,26,28-29,31-35,40,41,43,44,46-50,55,56,58-59, 61,64-67, 69-76 are allowed.



The following is an examiner’s statement of reasons for allowance:

  The closest prior art:. NPL- 3GPP TSG-RAN WG1 Meeting#90 Rl-1714423 3GPP TSG-RAN WG1 Meeting#90 explains depending on using FDM or CDM approach for user multiplexing, each DFTS-OFDM data symbols is generated as illustrated in Figure 2, As shown for the FDM based approach, the 6 QPSK symbols are DFT6 spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFTI2 operation. W02017028042A1 explains for each time slot, orthogonal masking is performed in a time domain, and OCC spreading code length is generally 5, and spreading time occupies 5 time domain symbols in one RB(one time) The domain symbol is 12 subcarriers. Different UEs can perform code division multiplexing on different RBs through different OCC spreading code sequences, and other time domain symbols are used to carry demodulation reference signal DMRS. For special cases (such as in the case of transmission of a SRS Sounding Reference Signal in the second time slot), the above-mentioned spreading code length may also be 4. After spreading, the cell-specific cyclic shift is performed on the frequency domain in the 12 modulation symbols on each time domain   NPL- 3GPP TSG-RAN WG1 Meeting #90 Prague, Czech Republic, 21st-25ttl August 2017 explains to meet higher BLER performance requirement for NR URLLC UCI transmission, various NR PUCCH diversity techniques has been discussed in NR RANI meetings. For example, SFBC/STBC achieves very high diversity gain for two-part transmit diversity, but SFBC increases PAPR due to the SFBC encoding after the DFT spreading and STBC requires even number of symbols. As long PUCCH can be used mostly by coverage limited UEs, PAPR is an important design consideration. And the number of symbols can vary depending on the slot structure and sub-carrier spacing. In general, two-part transmit diversity has limited forward compatibility. SORT'D can be used for multiple UE antenna ports, but reduces die PUCCH multiplexing capacity because one UE uses one OCC for each antenna.  Han et al(US 9155087) explains a DFT precoder performs DFT precoding (e.g. 12-point DFT) for the modulation symbols divided into each slot in order to generate a single carrier waveform. The modulation symbols c_0, c_1, . . . , c_L/2-1 divided into slot 0 can be DFT-precoded into DFT symbols d_0, d_1, . . . , d_L/2-1 and the modulation symbols c_L/2, c_L/2+1, . . . , c_L-1 divided into slot 1 can be DFT-precoded into DFT symbols d_L/2, d_L/2+1, . . . , d_L-1. DFT precoding can be replaced by other corresponding linear operations (e.g. Walsh precoding).	A spreading block spreads the DFT precoded signal at an SC-FDMA symbol level (time domain). Time domain spreading at an SC-FDMA symbol level is performed using a spreading code (sequence). The spreading code includes a quasi-orthogonal code and an orthogonal code.  																															 

However regarding claims 1, 10, 16, 25, 31, 40, 46, 55 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: each of the plurality of respective spreading codes has a form given by [1, exp(i*2*pi/n*(n-l)), 1, exp(i*2*pi/n*(n-l)*2), . . ., 1, exp(i*2*pi/n *(n-l)*(n-l))], wherein a maximum value of n is based at least in part on a quantity of UEs configured for transmitting to the base station in the uplink slot.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478